        Case 2:19-cv-00601-KG-KRS Document 15 Filed 08/07/19 Page 1 of 1


                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

MONICA REYES, individually,
and as guardian and next friend,
Jane Doe, a minor child,

                      Plaintiffs,

       vs.                                           No. 2:19-cv-00601-KG-KRS

FRANK RAMOS ARIAS, and
SILVER CITY CONSOLIDATED SCHOOLS

                      Defendants.

                WITHDRAWAL OF DOCUMENT NO. 7 TITLED
       MOTION FOR DISCLOSURE INITIAL DISCLOSURE BY MONICA REYES

       COMES NOW PLAINTIFF, Monica Reyes, individually, and as guardian and next friend,
Jane Doe, a minor child, by and through their attorneys of, Duhigg, Cronin, Spring & Berlin, P.A.
(David M. Berlin), and hereby withdraws document no. 7 titled Motion for Disclosure Initial
Disclosure by Monica Reyes which was mistakenly filed on July 24, 2019 at 11:52 a.m. Opposing
counsel approved of this at the Scheduling Conference held on August 6, 2019.

                                             Respectfully submitted,


                                             By: /s/ David M. Berlin
                                                     David M. Berlin
                                                     Duhigg, Cronin, Spring & Berlin
                                                     Attorneys for Plaintiff
                                                     P. O. Box 527
                                                     Albuquerque, NM 87103-0527
                                                     Telephone: (505) 243-3751
                                                     Facsimile: (505) 246-9797

                                    CERTIFICATE OF SERVICE

        I hereby certify that on the 7th day of August, 2019, I filed the foregoing electronically
through the CM/ECF system, which caused all parties or counsel registered to receive electronic
service to be served by electronic means, as more fully reflected on the Notice of Electronic Filing.

                                                     /s/ David M. Berlin
                                                     David M. Berlin

                                                 1
